EXHIBIT 10(cc) The Dow Chemical Company Voluntary Deferred Compensation Plan For Non-Employee Directors As amended and restated December 10, 2008, effective January 1, 2009 ARTICLE I PURPOSE AND EFFECTIVE DATE The Dow Chemical Company Voluntary Deferred Compensation Plan for Non-Employee Directors ("Plan") provides Non-Employee Directors of The Dow Chemical Company with the opportunity to elect to defer receipt of their compensation from The Dow Chemical Company, and to have these deferred amounts treated as if invested in specified Hypothetical Investment Benchmarks.The Plan shall be effective for deferrals made hereunder on or after January 1, 2005. The benefits provided under the Plan shall be provided in consideration for services to be performed after the effective date of the Plan, but prior to the Non-Employee
